Citation Nr: 1750238	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  05-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial compensable rating for chondromalacia patella, lateral meniscus tear of the right knee, for the period from June 16, 1996, to July 14, 1999. 

 2. Entitlement to an initial rating in excess of 10 percent for chondromalacia patella, lateral meniscus tear of the right knee, from July 15, 1999. 

 3. Entitlement to an initial compensable rating for chondromalacia patella of the left knee for the period from June 16, 1996, to July 14, 1999. 

 4. Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee, from July 15, 1999. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran's claims folder is currently under the jurisdiction of the RO in Indianapolis, Indiana.

In the October 1998 rating decision, the RO granted service connection for a bilateral knee disability and assigned an initial zero percent rating, effective June 16, 1996.  In July 1999, the Veteran submitted a statement which was construed as a notice of disagreement with the October 1998 rating decision assigning an initial zero percent rating for his bilateral knee disability, effective June 16, 1996.  In response to the Veteran's July 1999 letter, in an April 2000 rating decision, the RO assigned separate 10 percent ratings for the Veteran's right and left knee disabilities, effective July 15, 1999.  The Veteran thereafter disagreed with the ratings assigned and a Statement of the Case addressing the matter was issued in April 2005.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in May 2005.   

In August 2006, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed with the Board.  In September 2014, the Veteran submitted another VA Form 9 in which he requested another videoconference hearing.  In June 2017, the Board remanded the Veteran's claims in order to schedule him for another Board hearing.  However, the Veteran subsequently withdrew his hearing request. 

These matters, in whole or in part, have been previously remanded by the Board in December 1999, May 2007, September 2010, and November 2011.  In September 2010, the Board denied the Veteran's claims seeking entitlement to initial compensable ratings for his service-connected chondromalacia patella, lateral meniscus tear of the right and left knee, for the period from June 16, 1996, to July 14, 1999.  The Board also remanded the claims seeking entitlement to initial ratings in excess of 10 percent for his service-connected chondromalacia patella, lateral meniscus tear of the right and left knee, for the period from July 15, 1999.

The Veteran appealed the Board's September 2010 decision that denied the Veteran's claims of entitlement to initial compensable ratings for the period from June 16, 1996, to July 14, 1999, to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court vacated these two issues which the Board denied in September 2010 and remanded the matters to the Board for development consistent with the parties' April 2011 Joint Motion for Remand (Joint Motion).  The Board notes that the two matters which the Board remanded in September 2010 (the claims seeking entitlement to initial ratings in excess of 10 percent for his service-connected chondromalacia patella, lateral meniscus tear of the right and left knee, for the period from July 15, 1999) were noted as part of the Joint Motion not to be final and therefore not to be disturbed.  See Kirkpatrick v. Nicholson, 417 F. 3d 1361, 1364 (Fed. Cir. 2005). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the claim of increased rating for the Veteran's bilateral knee disabilities is required in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016). 

The Veteran's chondromalacia patella of the left knee, as well as his chondromalacia patella with lateral meniscus tear of the right knee, are each rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from July 2015, do not meet the specifications of Correia.  Specifically, the examination report does not provide range of motion findings that were obtained on active versus passive motion, nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of his service-connected bilateral knee disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of both the right and left knee disability, and make determinations regarding range of motion, including any additional functional impairment.

The examination must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's bilateral knee disabilities.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




